Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Based on the most recent set of claims filed 01/05/22 and the interview held 01/14/22, Claims 1-9 & 11-20 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jocelyn Ram on 01/14/22.
Based on the most recent set of claims filed 01/05/22 and the interview held 01/14/22, the application has been amended as follows: 
Amend Claim 1 as follows:
1. (Currently Amended) An oscillating decorticating burr system for arthrodesis comprising:
at least one disposable burr having a semi-spherical concave shape comprising a flexible burr wall and a recess therein, wherein the semi-spherical concave shape is configured to allow the at least one disposable burr to fit within a joint space of a hand or foot, wherein the flexible burr wall is configured to conform to a shape of the joint space during use, and wherein the at least one disposable burr is configured to oscillate to remove articular cartilage and subchrondral bone within the joint space;
a burr support post having a proximal end and a distal end, said distal end of the burr support post removably attached to the at least one disposable burr; and
a handle having a proximal end and a distal end, the handle comprising an input for controlling the oscillation of the at least one disposable burr; [[and]] wherein the distal end of the handle is attached to the proximal end of the burr support post.
 
 
Cancel Claim 10.
 
 
Amend Claim 11 as follows:
11. (Currently Amended) An oscillating decorticating burr system for arthrodesis comprising:
at least one burr having a semi-spherical concave shape comprising a flexible burr wall and a recess therein having an inner face and an outer face, wherein the flexible burr wall comprises a roughened outer surface on the inner face and the outer face[[;]], wherein the semi-spherical concave shape is configured to allow the at least one burr to fit within a joint space of a hand or foot, wherein the flexible burr wall is configured to conform to a shape of the joint space during use, and wherein the at least one burr is configured to oscillate to remove articular cartilage and subchrondral bone within the joint space;
a burr support post having a proximal end and a distal end, said distal end of the burr support post attached to the at least one burr; and 
a handle having a proximal end and a distal end, and a switch for controlling an oscillation of the at least one burr, wherein the distal end of the handle is attached to the proximal end of the burr support post.
 
 
Amend Claim 12 as follows:
12. (Currently Amended) The oscillating decorticating burr system of claim 11, wherein comprises a plurality of oscillation speed settings.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly an oscillating decorticating burr system for arthrodesis comprising: at least one disposable burr having a semi-spherical concave shape comprising a flexible burr wall and a recess therein, wherein the semi-spherical concave shape is configured to allow the at least one disposable burr to fit within a joint space of a hand or foot, wherein the flexible burr wall is configured to conform to a shape of the joint space during use, and wherein the at least one disposable burr is configured to oscillate to remove articular cartilage and subchrondral bone within the joint space; a burr support post having a proximal end and a distal end, said distal end of the burr support post removably attached to the at least one disposable burr; and a handle having a proximal end and a distal end, the handle comprising an input for controlling the oscillation of the at least one disposable burr; wherein the distal end of the handle is attached to the proximal end of the burr support post, and there is no reasonable motivation to modify the art of record to have these features.
The closest prior art of record appears to be: Lemon (US PG Pub No. 2007/0275348).
Lemon discloses various embodiments of an ultrasonic surgical instrument comprising various tool tips for removing bone configured to be coupled to sonically or ultrasonically-vibrating members, wherein one embodiment of the instrument comprises
.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 

/JESSICA WEISS/Primary Examiner, Art Unit 3775